TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00273-CV




Lawrence White, Appellant

v.

Patrick Browning, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. GN203641, HONORABLE DARLENE BYRNE, JUDGE PRESIDING


 
C O N C U R R I N G  O P I N I O N


                        I concur in the judgment only.
 
 
                                                                                                                                                           
                                                                        Bob Pemberton, Justice
Before Justices B. A. Smith, Puryear and Pemberton
Filed:   January 19, 2006